—Order and judgment (one paper), Supreme Court, New York County (Karla Moskowitz, J.), entered July 9, 1996, in a foreclosure action, awarding a deficiency judgment in favor of plaintiff and against defendant-appellant, unanimously affirmed, without costs.
The Special Referee’s findings that defendant had an actual place of business where he was served, and that service was properly made pursuant to CPLR 308 (2), is supported by the record. Thus, the report was properly confirmed. Concur— Milonas, J. P., Ellerin, Wallach and Rubin, JJ.